SIMEONE, Senior Judge,
concurring.
Although I agree the appellant’s brief does not technically comply with the Rules, and that a pro se appellant should be held to approximately the same standards as attorneys, I would affirm based on the merits.
Plaintiff sought a permanent injunction to restrain defendants from allowing their children, along with other children, to play ball in the street, which sometimes caused some damage to plaintiff's property. The trial court thought this was a “quasi-criminal matter ... and I’m not sure I can order anybody not to be in the street. I’m not sure I want to.” The trial court, in my opinion, was correct. There are alternative remedies available, if necessary, other than the discretionary remedy of the “strong arm of equity,” including § 537.045 R.S. Mo., 1986; see also, National Dairy Products Corporation v. Freschi, 393 S.W.2d 48, 57 (Mo.App.1965). Unless so boisterous, offensive, oppressive or burdensome, equity has declined to act. Children are inclined to play baseball in the streets, especially in the blooming time of Spring, and the courts, in general, have not enjoined such activity. See annot., 32 A.L.R.3d 1127, 1135-1137 (1970). The trial court, exercising its discretion as a chancellor, denied the permanent injunction. There was no error. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Therefore, I would affirm.